SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

531.1
TP 13-01602
PRESENT: CENTRA, J.P., PERADOTTO, CARNI, LINDLEY, AND WHALEN, JJ.


IN THE MATTER OF RASHAD RUHANI, PETITIONER,

                     V                                              ORDER

ALBERT PRACK, DEPUTY COMMISSIONER, INMATE
DISCIPLINARY PROGRAM AND SPECIAL HOUSING UNIT,
RESPONDENT.


RASHAD RUHANI, PETITIONER PRO SE.

ERIC T. SCHNEIDERMAN, ATTORNEY GENERAL, ALBANY (PETER H. SCHIFF OF
COUNSEL), FOR RESPONDENT.


     Proceeding pursuant to CPLR article 78 (transferred to the
Appellate Division of the Supreme Court in the Fourth Judicial
Department by order of the Supreme Court, Cayuga County [Mark H.
Fandrich, A.J.], entered September 4, 2013) to review a determination
of respondent. The determination found after a tier III hearing that
petitioner had violated an inmate rule.

     It is hereby ORDERED that the determination is unanimously
confirmed without costs and the petition is dismissed.




Entered:   May 2, 2014                           Frances E. Cafarell
                                                 Clerk of the Court